DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2020 was filed after the mailing date of the patent application on 31 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 31 January 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 18, said claims are unclear as being incomplete for omitting essential steps or essential elements respectively, said omitted steps and elements amount to a gap between said steps or said elements.  Claim 1 and Claim 18 recite “determining to adjusted a first number of bits based at least in part on the at least one of the modulation and coding scheme or the number of layers” and “determine to adjust a first number of bits based at least in part on the at least one of the modulation and coding scheme or the number of layers” respectively.  Here, Applicant is claiming to adjust “a first number of bits” that has not appeared previously in said claims.  The ambiguity is where in the claim that the “first number of bits” was determined by the device prior to said adjustment.  Examiner respectfully suggests amending said claims to include a step where the “first number of bits” is determined prior to the adjustment.
Regarding Claims 2-13 and Claims 19-29, Claims 2-13 and Claims 19-29 are likewise rejected for depending upon rejected Claim 1 and rejected Claim 18 respectively.

Regarding Claims 15-17, Claims 15-17 are rejected for depending upon rejected Claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-9, 18, 20, 25-26, 30, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 20210160826 A1 using the foreign filing date of 13 April 2018 corresponding to KR 10-2018-0043504; hereinafter referred to as “Bae”).
Regarding Claim 18, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
¶259-266 & Fig. 8, Bae discloses a user equipment comprising a processor 821), 
memory in electronic communication with the processor (¶259-266 & Fig. 8, Bae discloses a user equipment comprising a memory 822 coupled to the processor 821), and instructions stored in the memory and executable by the processor to cause the apparatus (¶271-272 & ¶259-266 & Fig. 8, Bae discloses that software code can be stored on memory for execution by a processor) to: 
receive a downlink control message (¶223 & Fig. 6 (S610), Bae discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI).  Examiner correlates downlink control information to "a downlink control message") comprising at least one of a modulation and coding scheme associated with at least one uplink transmission (¶225 & Fig. 6 (S610), Bae discloses that the DCI comprises modulation and coding information for use in sending an uplink transport block) or a number of layers associated with the at least one uplink transmission; 
determine to adjust a first number of bits based at least in part on the at least one of the modulation and coding scheme (¶227 & Fig. 6 (S630), Bae discloses determining a first transport block size (TBS) based at least upon a selected modulation and coding table.  Examiner correlates the first TBS to "a first number of bits") or the number of layers, wherein the first number of bits comprises at least one of an effective number of bits supported at a digital-to-analog converter of the UE or a number of bits supported at a transmission front end component of the UE (¶228 & Fig. 6 (S640), Bae discloses that the TBS is capable of being transmitted by the transmitter of the UE); and 
¶228 & Fig. 6 (S640), Bae discloses transmitting, by the UE to the BS, a transport block (TB) according to the first TBS).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 18.
Regarding Claim 20, Bae discloses the apparatus of claim 18.
Bae further discloses the instructions to determine to adjust the first number of bits are executable by the processor to cause the apparatus to: 
determine to adjust the effective number of bits supported at the digital-to-analog converter; and 
determine to adjust the number of bits supported at the transmission front end component (¶227 & Fig. 6 (S630), Bae discloses determining a first transport block size (TBS) for transmission by the UE based at least upon a selected modulation and coding table.  Examiner correlates the first TBS to "a first number of bits").
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 20.
Regarding Claim 25, Bae discloses the apparatus of claim 18.
Bae further discloses the instructions are further executable by the processor to cause the apparatus to determine the at least one of the modulation and coding scheme or the number of layers based at least in part on the downlink control message (¶224 & Fig. 6 (S620), Bae discloses determining a modulation and coding scheme based on the modulation and coding information within the DCI), wherein determining to adjust the first number of bits is based at least in part on the determining (¶227 & Fig. 6 (S630), Bae discloses determining a first transport block size (TBS) based at least upon a selected modulation and coding table).

Regarding Claim 26, Bae discloses the apparatus of claim 18.
Bae further discloses the instructions to receive the downlink control message are executable by the processor to cause the apparatus to receive downlink control information indicating the at least one of the modulation and coding scheme or the number of layers (¶224 & Fig. 6 (S620), Bae discloses determining a modulation and coding scheme based on the modulation and coding information within the DCI).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 26.
Regarding Claim 30, Bae discloses an apparatus for wireless communication at a base station, comprising: 
a processor (¶259-266 & Fig. 8, Bae discloses a base station comprising a processor 821), memory in electronic communication with the processor (¶259-266 & Fig. 8, Bae discloses a user equipment comprising a memory 822 coupled to the processor 821), and instructions stored in the memory and executable by the processor to cause the apparatus (¶271-272 & ¶259-266 & Fig. 8, Bae discloses that software code can be stored on memory for execution by a processor) to: 
establish a communication link with a user equipment (UE) (¶223 & Fig. 6 (S610), Bae discloses communicating, between a user equipment (UE) and a base station (BS), through transmission of downlink control information (DCI)); 
transmit, to the UE, a downlink control message (¶223 & Fig. 6 (S610), Bae discloses transmitting, to a user equipment (UE) from a base station (BS), downlink control information (DCI).  Examiner correlates downlink control information to "a downlink control message") ¶225 & Fig. 6 (S610), Bae discloses that the DCI comprises modulation and coding (MCS) information) or a number of layers associated with the at least one uplink transmission, wherein the at least one of the modulation and coding scheme or the number of layers indicate to adjust a first number of bits (¶222-227 & Fig. 6 (S610->S630), Bae discloses that sending a DCI comprising MCS information causes the UE to select a transport block size (TBS) based on the MCS information), wherein the first number of bits comprise at least one of an effective number of bits supported at a digital-to-analog converter of the UE or a number of bits supported at a transmission front end component of the UE (¶228 & Fig. 6 (S640), Bae discloses that the TBS is capable of being transmitted by the transmitter of the UE); and 
receive, from the UE, the at least one uplink transmission based at least in part on the at least one of the modulation and coding scheme or the number of layers indicating to adjust the first number of bits (¶228 & Fig. 6 (S640), Bae discloses receiving, from the UE by the BS, a uplink TB based on the first selected TBS which was selected based upon the MCS information of the DCI).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Lou et al. (US 20150341867 A1; hereinafter referred to as “Lou”).
Regarding Claim 19, Bae discloses the apparatus of claim 18.
However, Bae does not disclose the instructions are further executable by the processor to cause the apparatus to: determine to adjust a power consumption level of the UE, wherein determining to adjust the first number of bits is based at least in part on determining to adjust the power consumption level; and adjust the power consumption level of the UE based at least 
Lou teaches the instructions are further executable by the processor to cause the apparatus to: 
determine to adjust a power consumption level of the UE (¶143, Lou teaches determining to adjust the transmit power of the UE for uplink transmission), wherein determining to adjust the first number of bits is based at least in part on determining to adjust the power consumption level (¶143, Lou teaches determining to adjust the transmit power of the UE for uplink transmission); and adjust the power consumption level of the UE based at least in part on determining to adjust the power consumption level (¶143, Lou teaches adjusting the transmit power of the UE for uplink transmission), wherein transmitting the at least one uplink transmission 8 is based at least in part on adjusting the power consumption level (¶143, Lou teaches transmitting a transport block on an uplink channel based upon a determined transport block size and the determination to adjust the transmission power).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bae by determining to adjust a power consumption level of the UE, wherein determining to adjust the first number of bits is based at least in part on determining to adjust the power consumption level; and adjusting the power consumption level of the UE based at least in part on determining to adjust the power consumption level, wherein transmitting the at least one uplink transmission 8 is based at least in part on adjusting the power consumption level as taught by Lou because cell throughput is improved, neighboring cell interference is reduced (Lou, Abstract).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Islam et al. (US 20190246378 A1; hereinafter referred to as “Islam”).
Regarding Claim 15, Bae discloses the method of claim 14.
However, Bae does not disclose determining that a signal to noise ratio (SNR) associated with a transmission of the UE is above a threshold amount; and transmitting the downlink control message based at least in part on the determining.
Islam teaches determining that a signal to noise ratio (SNR) associated with a transmission of the UE is above a threshold amount (¶109, Islam teaches determining, by a base station (BS), a signal to noise ratio (SNR) measurement is above a threshold associated with the transmission of feedback by the user equipment (UE)); and transmitting the downlink control message based at least in part on the determining (¶109, Islam teaches transmitting, by the BS to the UE, a downlink control information of a certain type based on determining whether the SNR measurement is above a threshold or below the threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bae by determining that a signal to noise ratio (SNR) associated with a transmission of the UE is above a threshold amount; and transmitting the downlink control message based at least in part on the determining as taught by Lou because the wireless communications in low SNR conditions is improved (Islam, Abstract).

Allowable Subject Matter
Claims 4-7, 10-13, 16-17, 21-24, and 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474